Clifford F. Brown, J.,
dissenting. On September 25, 1981, relator applied to the Superintendent of the Department of Insurance for a certificate of authority to transact life insurance business in Ohio. To date, a year and one half after this application, the superintendent has refused to act on it. Consequently, relator brought this action seeking a writ of mandamus to compel the superintendent to either approve or deny the application.
The majority correctly notes that a writ shall issue only where no other legal remedy exists, relator has a clear legal right to the relief prayed for, and respondent is under a clear legal duty to perform the requested act. Mandamus is an extraordinary writ, for extraordinary situations.
I believe we face such an extraordinary situation here. All foreign life insurance companies are required by R.C. 3909.01 to procure a certificate of authority to transact any insurance business in Ohio. Such certificates are issued by the superintendent, and state that the company has complied with all the laws of Ohio applicable to it.
The record indicates that approximately three hundred applications from foreign life insurance companies were received by the superintendent in 1982; of these, only fifty-four were approved, and no action was taken on the remaining applications in 1982. In addition, it appears there are some companies which have waited ten years for action by the superintendent.
Such oscitancy on the part of the superintendent should be subject to a writ of mandamus. While a writ of mandamus will not issue to control discretion, it will issue to compel him to exercise his discretion when such exercise is required by law. See 35 Ohio Jurisprudence 2d (1959) 269, Mandamus, Section 24.
Accordingly, I dissent from the denial of the writ.
Sweeney, J., concurs in the foregoing dissenting opinion.